Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
Filed 06/03/19   Case 17-13797   Doc 1469
